Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2020

                                      No. 04-19-00795-CV

                                      David RODRIGUEZ,
                                            Appellant

                                                 v.

  H-E-B, Jointly and Severally, William Tate, Jointly and Severally and as employee of H-E-B
 L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P., Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P., et
                                               al.,
                                           Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI16263
                      Honorable Cynthia Marie Chapa, Judge Presiding

                                             ORDER

       In accordance with this court’s opinion of this date, the trial court’s December 17, 2019
Order on Motion to Require the Appellant to Prove the Inability to Pay Costs is AFFIRMED. We
ORDER appellant David Rodriguez to pay the $205 filing fee for this appeal by or before February
6, 2020. We caution Rodriguez that the failure to pay the filing fee will result in the dismissal of
his appeal. TEX. R. APP. P. 5, 42.3.

       It is so ORDERED on January 22, 2020.


                                                  _____________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2020.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court